IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. PD-0052-20



                          JUSTIN ALLEN LEE, Appellant

                                           v.

                              THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                          MILLS COUNTY



      Per curiam.

                                    OPINION


      Appellant was convicted of two counts of Abandoning or Endangering a Child under

Texas Penal Code § 22.041. On appeal, he challenged the sufficiency of the evidence. The

Court of Appeals held that sufficient evidence supported Appellant’s convictions for

“endangering a child” pursuant to Penal Code § 22.041(c). Lee v. State, No.
                                                                                     LEE - 2


03-18-00571-CR, 2019 Tex. App. LEXIS 10810 (Tex. App.–Austin December 13, 2019) (not

designated for publication).

       Appellant has filed a petition for discretionary review of this decision, arguing that

the Court of Appeals erred to evaluate whether the evidence was sufficient to prove child

endangerment when Appellant was convicted of child abandonment. We agree.

       The indictment charged Appellant with second-degree child abandonment pursuant

to Texas Penal Code § 22.041, subsections (b) and (e). The Court of Appeals erroneously

assessed the evidence pursuant to § 22.041, subsection (c).

       Accordingly, we grant Appellant’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals for

proceedings consistent with this opinion.




Date Delivered: April 1, 2020

Do Not Publish